
	
		I
		112th CONGRESS
		2d Session
		H. R. 5458
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Nunnelee
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain extrusion
		  presses.
	
	
		1.Certain extrusion
			 presses
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Extrusion presses for the manufacture of lead wire with
						pressure ratings of not less than 400 metric tons but not more than 700 metric
						tons (provided for in subheading 8462.91.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
